Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 12/30/2020 has been entered into this application. 
Response to Arguments
Applicant’s arguments/remarks, (see pages 1-7), filed on 12/30/2020, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The closest cited references of Lucas (2008/0304979 A1) and Harvey (2015/0260181 A1) discloses a micro airflow generator. 
However, Lucas and Harvey fail to disclose, teach or suggest the structure of a pump plate configured to fit within the pump housing, and comprising an aperture in fluid communication with the valvular conduit, the aperture axially aligned with a longitudinal axis of the outlet of the pump housing, as specified in the present application specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a pump plate configured to fit within the pump housing, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886